             Case 1:20-cv-07283-ALC Document 1 Filed 09/05/20 Page 1 of 11




Sheehan & Associates, P.C.
Great Neck NY 11021-3104
Telephone: (516) 303-0552

United States District Court
Southern District of New York                                    1:20-cv-07283

Kelvin Brown, individually and on behalf of
all others similarly situated,
                                 Plaintiff,

                   - against -                              Class Action Complaint

Kellogg Sales Company,
                                 Defendant

        Plaintiff by attorneys allege upon information and belief, except for allegations pertaining

to plaintiff, which are based on personal knowledge:


        1.     Kellogg Sales Company (“defendant”) manufactures, distributes, markets, labels

and sells toaster pastries under its “Pop-Tarts” brand (“Product”).

        2.     The Product is available to consumers from retail and online stores of third-parties

and is sold in various sizes and quantities.

        3.     The representations include “Frosted Strawberry,” half of a fresh strawberry and a

picture of the Product with its dark red fruit filling.
             Case 1:20-cv-07283-ALC Document 1 Filed 09/05/20 Page 2 of 11




        4.     The representations are misleading because the label gives consumers the impression

the fruit filling only contains strawberries as its fruit ingredient.

        5.     Consumers do not expect a food labeled with the unqualified term “Strawberry” to

contain fruit filling ingredients other than strawberry, and certainly do not expect pears and apples,

as indicated on the back of the box ingredient list.

                                                 Ingredients: Enriched flour (wheat flour, niacin,
                                                 reduced iron, vitamin B1 [thiamin mononitrate],
                                                 vitamin B2 [riboflavin], folic acid), corn syrup,
                                                 high fructose corn syrup, dextrose, soybean and
                                                 palm oil (with TBHQ for freshness), sugar,
                                                 bleached wheat flour.



                                                 Contains 2% or less of wheat starch, salt, dried
                                                 strawberries, dried pears, dried apples, leavening
                                                 (baking soda, sodium acid pyrophosphate,
                                                 monocalcium phosphate), citric acid, gelatin,
                                                 modified wheat starch, yellow corn flour, caramel
                                                 color, palm oil, xanthan gum, cornstarch, turmeric
                                                 extract color, soy lecithin, red 40, yellow 6, blue 1,
                                                 color added.



                                                    2
             Case 1:20-cv-07283-ALC Document 1 Filed 09/05/20 Page 3 of 11




        6.     The Product’s name “Frosted Strawberry,” is misleading because it “includes or

suggests the name of one [strawberries] or more but not all [pears and apples] such ingredients,

even though the names of all such ingredients are stated elsewhere in the labeling.” 21 C.F.R. §

101.18(b).1

        7.     Contrary to the legal requirements to prevent consumer deception, the Product’s

name – “Frosted Strawberry” – fails to disclose the percentage of the characterizing ingredient of

strawberries in the Product:

        The common or usual name of a food shall include the percentage(s) of any
        characterizing ingredient(s) or component(s) when the proportion of such
        ingredient(s) or component(s) in the food has a material bearing on price or
        consumer acceptance or when the labeling or the appearance of the food may
        otherwise create an erroneous impression that such ingredient(s) or component(s)
        is present in an amount greater than is actually the case.

        21 C.F.R. § 102.5(b).

        8.     Under 21 C.F.R. § 102.5(b), strawberries are the “characterizing ingredient” of the

Product because their proportion has a material bearing on price and consumer acceptance.

        9.     Under 21 C.F.R. § 102.5(b), strawberries are the “characterizing ingredient” of the

Product because the labeling creates an erroneous impression that strawberries are present in an

amount greater than is actually the case.

        10.    The Product also contains red 40, a food coloring which increases the redness of the

filling, as seen on the front label.

        11.    This gives the consumer the impression that the Product contains more strawberry

ingredient than it does and only contains strawberry as its fruit filling ingredient.

        12.    Defendant’s branding and packaging of the Product is designed to – and does –


1
  New York State has adopted all federal regulations for food labeling through its Agriculture and Markets Law
(“AGM”) and accompanying regulations. See Title 1, Official Compilation of Codes, Rules and Regulations of the
State of New York (“NYCRR”).


                                                      3
             Case 1:20-cv-07283-ALC Document 1 Filed 09/05/20 Page 4 of 11




deceive, mislead, and defraud plaintiff and consumers.

        13.    Defendant sold more of the Product and at higher prices than it would have in the

absence of this misconduct, resulting in additional profits at the expense of consumers like

plaintiff.

        14.    The value of the Product that plaintiff purchased and consumed was materially less

than its value as represented by defendant.

        15.    Had plaintiff and class members known the truth, they would not have bought the

Product or would have paid less for them.

        16.    As a result of the false and misleading labeling, the Product is an sold at a premium

price, approximately no less than $7.19 for 16 Pop-Tarts (54.1 OZ), excluding tax, compared to

other similar products represented in a non-misleading way, and higher than the price of the

Product if it were represented in a non-misleading way.

                                       Jurisdiction and Venue


        17.    Jurisdiction is proper pursuant to Class Action Fairness Act of 2005 (“CAFA”). 28

U.S.C. § 1332(d)(2)

        18.    Under CAFA, district courts have “original federal jurisdiction over class actions

involving (1) an aggregate amount in controversy of at least $5,000,000; and (2) minimal

diversity[.]” Gold v. New York Life Ins. Co., 730 F.3d 137, 141 (2d Cir. 2013).

        19.    Plaintiff Kelvin Brown is a citizen of New York.

        20.    Defendant Kellogg Sales Company, is a Delaware corporation with a principal place

of business in Battle Creek, Calhoun County, Michigan and at least one member of defendant is a

citizen of Michigan.

        21.    “Minimal diversity” exists because plaintiff Kelvin Brown and defendant are citizens



                                                  4
          Case 1:20-cv-07283-ALC Document 1 Filed 09/05/20 Page 5 of 11




of different states.

        22.   Upon information and belief, sales of the Product in New York exceed $5 million

per year, exclusive of interest and costs.

        23.   Venue is proper in this judicial district because a substantial part of the events or

omissions giving rise to the claim occurred in this District, viz, the decision of plaintiff to purchase

the Product and the misleading representations and/or their recognition as such.

        24.   This court has personal jurisdiction over defendant because it conducts and transacts

business, contracts to supply and supplies goods within New York.

                                                  Parties

        25.   Plaintiff is a citizen of Bronx, Bronx County, New York.

        26.   Defendant Kellogg Sales Company is a Delaware corporation with a principal place

of business in Battle Creek, Michigan, Calhoun County and is a citizen of Michigan and Delaware.

        27.   During the relevant statutes of limitations, plaintiff purchased the Product within his

district and/or State for personal and household consumption and/or use in reliance on the

representations of the Product.

        28.   Plaintiff Kelvin Brown purchased the Product on one or more occasions, during the

relevant period, at stores including but not necessarily limited to, ShopRite, 1994 Bruckner Blvd,

Bronx, NY, in or around April 19, 2020.

        29.   Plaintiff bought the Product at or exceeding the above-referenced prices because he

liked the product for its intended use, expected it to contain only strawberries as its fruit filling

ingredients due to the product name, coupled with the dark red color of the food in the label image.

        30.   Plaintiff was deceived by and relied upon the Product's deceptive labeling.

        31.   Plaintiff would not have purchased the Product in the absence of Defendant’s

misrepresentations and omissions.


                                                   5
           Case 1:20-cv-07283-ALC Document 1 Filed 09/05/20 Page 6 of 11




       32.    The Product was worth less than what Plaintiff paid for it and he would not have paid

as much absent Defendant's false and misleading statements and omissions.

       33.    Plaintiff intends to, seeks to, and will purchase the Product again when he can do so

with the assurance that Product's labels are consistent with the Product’s components.

                                          Class Allegations


       34.    The class will consist of all purchasers of the Product who reside in New York during

the applicable statutes of limitations.

       35.    Plaintiff will seek class-wide injunctive relief based on Rule 23(b) in addition to

monetary relief class.

       36.    Common questions of law or fact predominate and include whether defendant’s

representations were and are misleading and if plaintiff and class members are entitled to damages.

       37.    Plaintiff's claims and basis for relief are typical to other members because all were

subjected to the same unfair and deceptive representations and actions.

       38.    Plaintiff is an adequate representatives because his interests do not conflict with other

members.

       39.    No individual inquiry is necessary since the focus is only on defendant’s practices

and the class is definable and ascertainable.

       40.    Individual actions would risk inconsistent results, be repetitive and are impractical

to justify, as the claims are modest relative to the scope of the harm.

       41.    Plaintiff's counsel is competent and experienced in complex class action litigation

and intends to protect class members’ interests adequately and fairly.

       42.    Plaintiff seeks class-wide injunctive relief because the practices continue.




                                                  6
          Case 1:20-cv-07283-ALC Document 1 Filed 09/05/20 Page 7 of 11




                          New York General Business Law (“GBL”), §§ 349 & 350
                                    (Consumer Protection Statutes)

        43.   Plaintiff incorporates by reference all preceding paragraphs.

        44.   Plaintiff and class members desired to purchase and consume products which were

as described and marketed by defendant and expected by reasonable consumers, given the product

type.

        45.   Defendant’s acts and omissions are not unique to the parties and have a broader

impact on the public.

        46.   Defendant    misrepresented     the       substantive,   quality,   compositional   and/or

environmental attributes of the Product.

        47.   Plaintiff relied on the statements, omissions and representations of defendant, and

defendant knew or should have known the falsity of same.

        48.   Plaintiff and class members would not have purchased the Product or paid as much

if the true facts had been known, suffering damages.

                                       Negligent Misrepresentation

        49.   Plaintiff incorporates by reference all preceding paragraphs.

        50.   Defendant    misrepresented     the       substantive,   quality,   compositional   and/or

environmental attributes of the Product.

        51.   Defendant had a duty to disclose and/or provide non-deceptive marketing of the

Product and knew or should have known same were false or misleading.

        52.   This duty is based on defendant’s position as an entity which has held itself out as

having special knowledge and experience in the production, service and/or sale of the product type.

        53.   The representations took advantage of consumers’ cognitive shortcuts made at the

point-of-sale and their trust in defendant, a well-known and respected brand or entity in this sector.



                                                    7
           Case 1:20-cv-07283-ALC Document 1 Filed 09/05/20 Page 8 of 11




       54.    Plaintiff and class members reasonably and justifiably relied on these negligent

misrepresentations and omissions, which served to induce and did induce, the purchase of the

Product.

       55.    Plaintiff and class members would not have purchased the Product or paid as much

if the true facts had been known, suffering damages.

             Breaches of Express Warranty, Implied Warranty of Merchantability and
                   Magnuson Moss Warranty Act, 15 U.S.C. §§ 2301, et seq.

       56.    Plaintiff incorporates by reference all preceding paragraphs.

       57.    The Product was manufactured, labeled and sold by defendant or at its express

directions and instructions, and warranted to plaintiff and class members that they possessed

substantive, quality, compositional and/or environmental which they did not.

       58.    Defendant had a duty to disclose and/or provide non-deceptive descriptions and

marketing of the Product.

       59.    This duty is based, in part, on defendant’s position as one of the most recognized

companies in the nation in this sector.

       60.    Plaintiff provided or will provide notice to defendant, its agents, representatives,

retailers and their employees.

       61.    Defendant received notice and should have been aware of these misrepresentations

due to numerous complaints by consumers to its main office over the past several years regarding

the Product, of the type described here.

       62.    The Product did not conform to its affirmations of fact and promises due to

defendant’s actions and were not merchantable.

       63.    Plaintiff and class members would not have purchased the Product or paid as much

if the true facts had been known, suffering damages.



                                                 8
          Case 1:20-cv-07283-ALC Document 1 Filed 09/05/20 Page 9 of 11




                                                Fraud


       64.    Plaintiff incorporates by reference all preceding paragraphs.

       65.    Defendant     misrepresented      the       substantive,   quality,   compositional   and/or

environmental attributes of the Product.

       66.    Defendant’s fraudulent intent is evinced by its failure to accurately identify the

Product on the front label and ingredient list, when it knew its statements were neither true nor

accurate and misled consumers.

       67.    Plaintiff and class members would not have purchased the Product or paid as much

if the true facts had been known, suffering damages.

                                           Unjust Enrichment

       68.    Plaintiff incorporates by reference all preceding paragraphs.

       69.    Defendant obtained benefits and monies because the Product was not as represented

and expected, to the detriment and impoverishment of plaintiff and class members, who seek

restitution and disgorgement of inequitably obtained profits.

                                 Jury Demand and Prayer for Relief

Plaintiff demands a jury trial on all issues.

    WHEREFORE, Plaintiff prays for judgment:

   1. Declaring this a proper class action, certifying plaintiff as representative and the

       undersigned as counsel for the class;

   2. Entering preliminary and permanent injunctive relief by directing defendant to correct the

       challenged practices to comply with the law;

   3. Injunctive relief to remove, correct and/or refrain from the challenged practices and

       representations, and restitution and disgorgement for members of the class pursuant to the



                                                      9
        Case 1:20-cv-07283-ALC Document 1 Filed 09/05/20 Page 10 of 11




      applicable laws;

   4. Awarding monetary damages and interest pursuant to the common law and other statutory

      claims;

   5. Awarding costs and expenses, including reasonable fees for plaintiff's attorneys and

      experts; and

   6. Other and further relief as the Court deems just and proper.

Dated: September 5, 2020
                                                              Respectfully submitted,

                                                              Sheehan & Associates, P.C.
                                                              /s/Spencer Sheehan
                                                              Spencer Sheehan
                                                              60 Cuttermill Rd Ste 409
                                                              Great Neck NY 11021-3104
                                                              Tel: (516) 303-0552
                                                              Fax: (516) 234-7800
                                                              spencer@spencersheehan.com
                                                              E.D.N.Y. # SS-8533
                                                              S.D.N.Y. # SS-2056




                                              10
         Case 1:20-cv-07283-ALC Document 1 Filed 09/05/20 Page 11 of 11




1:20-cv-07283
United States District Court
Southern District of New York

Kelvin Brown, individually and on behalf of all others similarly situated,


                                         Plaintiff,


        - against -


Kellogg Sales Company,


                                         Defendant




                                   Class Action Complaint



                       Sheehan & Associates, P.C.
                        60 Cuttermill Rd Ste 409
                        Great Neck NY 11021-3104
                           Tel: (516) 303-0552
                           Fax: (516) 234-7800




Pursuant to 22 NYCRR 130-1.1, the undersigned, an attorney admitted to practice in the courts of
New York State, certifies that, upon information, and belief, formed after an inquiry reasonable
under the circumstances, the contentions contained in the annexed documents are not frivolous.

Dated: September 5, 2020
                                                                         /s/ Spencer Sheehan
                                                                          Spencer Sheehan
